Title: To John Adams from Thomas Hall, 5 March 1799
From: Hall, Thomas
To: Adams, John



Sir,
Leghorn March the 5th. 1799.

Having read a pamphlet published here in the Italian language, giving an account of the conduct of the Romans in Greece, under Titus Quintus Flaminius, I was struck with a variety of remarks which may be of use to my Country-men, if translated into English: My particular friends Consuls Appleton & Willis have requested me to under take it; & also another motive stimulates me, however unequal to the task, that by acceding to their wishes, I may make a small return to you for the many civilities and attentions I receiv’d at your hands, when I had the honor of being introduced to you at Paris, where I acted as Governor to young Mr. Braxton, a son of a member of Congress;—which circumstance is mentioned only with a view that it possibly may lead you to recollect the person who has now taken the liberty to address you.
Though removed at a distance from the place of my nativity, & that too for more than seventeen years, yet is my attachment to my Country & to my Country-men unabated.
If ever it should so happen, that it might be in my power to be in the smallest degree usefull to you, I humbly entreat you, to lay your commands upon me.—
I have the honor to be, / Your most oblig’d / most humle. / Servant.


Thomas HallChaplain to the British Factory at Leghorn